Name: Commission Regulation (EEC) No 976/88 of 14 April 1988 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 4. 88 Official Journal of the European Communities No L 98/5 COMMISSION REGULATION (EEC) No 976/88 of 14 April 1988 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regular tion (EEC) No 744/88 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 889/88 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 889/88 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies referred to in Article 14 (2) of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. 2. There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 16 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 13 . 0 OJ No L 78, 23. 3 . 1988, p. 1 . ( 3) OJ No L 88, 1 . 4. 1988, p. 15. No L 98/6 Official Journal of the European Communities 15. 4. 88 ANNEX to the Commission Regulation of 14 April 1988 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 18,50 0401 10 90 \ 17,29 0401 20 1 1 \ 25,73 0401 20 19 24,52 0401 20 91 31,77 0401 20 99 30,56 0401 30 11 "82,32 0401 30 19 \ 81,11 0401 30 31 \ 158,91 0401 30 39 \ 157,70 0401 30 91 l 267,11 0401 30 99 \ 265,90 0402 10 11 \ 130,76 0402 10 19 l 123,51 0402 10 91 0 1,2351 / kg + 32,29 0402 10 99 (") 1,2351 / kg + 25,04 . 0402 21 11 \ 198,05 ' 0402 21 17 Il 190,80 0402 21 19 \ 190,80 0402 21 91 \ 236,96 0402 21 99 \ 229,71 0402 29 1 1 00 1,9080 / kg + 32,29 0402 29 15 0 1,9080 / kg + 32,29 0402 29 19 0 1,9080 / kg + 25,04 0402 29 91 0 2,2971 / kg + 32,29 0402 29 99 0 2,2971 / kg + 25,04 0402 91 11 30,88 0402 91 19 30,88 0402 91 31 38,60 0402 91 39 38,60 0402 91 51 ll 158,91 0402 91 59 Il 157,70 0402 91 91 II 267,11 0402 91 99 II 265,90 0402 99 1 1 ll 53,76 0402 99 19 || 53,76 0402 99 31 0 1,5528 / kg + 28,67 0402 99 39 0 1,5528 / kg + 27,46 0402 99 91 0 2,6348 / kg + 28,67 0402 99 99 0 2,6348 / kg + 27,46 IS. 4. 88 Official Journal of the European Communities No L 98/7 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 11 28,14 0403 10 13 34,18 0403 10 19 l 84,73 0403 10 31 (') 0,2210 / kg + 31,08 0403 10 33 (') 0,28 14 / kg + 31,08 0403 10 39 (') 0,7869 / kg + 31,08 0403 90 11 \ 130,76 0403 90 13 li 198,05 0403 90 19 236,96 0403 90 31 (') 1,2351 / kg + 32,29 0403 90 33 (') 1,9080 / kg + 32,29 0403 90 39 0 2,2971 / kg + 32,29 0403 90 51 Il 28,14 0403 90 53 Il 34,18 0403 90 59 li 84,73 0403 90 61 (') 0,2210 / kg + 31,08 0403 90 63 (') 0,28 14 / kg + 31,08 0403 90 69 (') 0,7869 / kg + 31,08 0404 10 11 25,37 0404 10 19 (') 0,2537 / kg + 25,04 0404 10 91 (2) 0,2537 / kg 0404 10 99 (2) 0,2537 / kg + 25,04 0404 90 11 ll 130,76 0404 90 13 198,05 0404 90 19 236,96 0404 90 31 l 130,76 0404 90 33 198,05 0404 90 39 \ 236,96 0404 90 51 (') 1,2351 / kg + 32,29 0404 90 53 (') 1,9080 /kg + 32,29 0404 90 59 (') 2,2971 / kg + 32,29 0404 90 91 (') 1,2351 / kg + 32,29 0404 90 93 0) 1,9080 / kg + 32,29 0404 90 99 (') 2,2971 / kg + 32,29 0405 00 10 275,78 0405 00 90 \ 336,45 0406 10 10 287,38 0406 10 90 334,46 0406 20 10 (3) 399,55 040620 90 399,55 0406 30 10 (3) 220,92 0406 30 31 (3) 216,07 0406 30 39 (3) 220,92 0406 30 90 (3) 317,64 0406 40 00 (3) 157,44 0406 90 11 (3) 254,61 No L 98/8 Official Journal of the European Communities 15 . 4. 88 (ECU/100 kg net weight, Unless otherwise indicated) CN code Note Import levy 0406 90 13 0 245,48 0406 90 15 (3) 245,48 0406 90 17 0 245,48 040690 19 (3) 399,55 0406 90 21 (3) 254,61 0406 90 23 (3) 237,74 0406 90 25 0 237,74 0406 90 27 &lt;3) 237,74 0406 90 29 (3) 237,74 0406 90 31 (3) 237,74 0406 90 33 237,74 0406 90 35 (3) 237,74 0406 90 37 (3) 237,74 0406 90 39 (3) 237,74 0406 90 50 (3) 237,74 0406 90 61 ll 399,55 0406 90 63 V, 399,55 0406 90 69 399,55 0406 90 71 287,38 0406 90 73 237,74 0406 90 75 237,74 0406 90 77 237,74 0406 90 79 237,74 0406 90 81 237,74 0406 90 83 237,74 0406 90 85 237,74 0406 90 89 (3) 237,74 0406 90 91 287,38 0406 90 93 287,38 0406 90 97 334,46 0406 90 99 334,46 1702 10 90 (4) 42,54 2106 90 51 42,54 2309 10 15 95,05 2309 10 19 || 123,46 2309 10 39 li 116,38 2309 10 59 97,62 2309 10 70 Il 123,46 2309 90 35 \\ \ 95,05 2309 90 39 li 123,46 2309 90 49 116,38 2309 90 59 97,62 2309 90 70 ' 123,46 15.. 4. 88 Official Journal of the European Communities No L 98/9 (') The levy , on 100 kg of product falling within this subheading is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (') The levy on 100 kg of product falling within this subheading is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, i (b) the other amount indicated. (3) Products falling within this subheading imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . (') Lactose and lactose syrup falling within subheading 1702 10 10 are subject, pursuant to Regulation (EEC) No 2730/75, to the same levy as that applicable to lactose falling within subheading 170210 90. I